Case 5:19-cr-00071-H-BQ Document1 Filed 06/12/19 Pageiof3 PagelD1

IN THE UNITED STATES DISTRICT COURT PERM DIST DE Fy

FOR THE NORTHERN DISTRICT OF TEXAS eG
LUBBOCK DIVISION 2019 JUN 19 PMY

| iit,

_ erry CLERK ERD
go L9CROO71 C -

 

UNITED STATES OF AMERICA

Vv.

WILLIAM THEODORE BRADLEY

a/k/a Billy Bradley
INDICTMENT
The Grand Jury Charges:
Count One
Cyber Stalking

(Violation of 18 U.S.C. § 2261A(2)(B))

Between in or about February 2018, through on or about the date of this
indictment, in the Lubbock Division of the Northern District of Texas, and elsewhere,
William Theodore Bradley, a/k/a Billy Bradley, defendant, with the intent to harass and
intimidate, and place under surveillance with the intent to harass and intimidate another
person, A.W., used an interactive computer service, an electronic communication service,
an electronic communication service of interstate commerce, and facilities of interstate
and foreign commerce, to engage in a course of conduct that caused, attempted to cause,
and would reasonably be expected to cause substantial emotional distress to A.W.

In violation of Title 18, United States Code, Section 2261 A(2)(B).

William Theodore Bradley
Indictment - Page 1

 

 
Case 5:19-cr-00071-H-BQ Document1 Filed 06/12/19 Page 2of3 PagelD 2

A TRUE BILL

  

whe

 

FOREPERSON

ERIN NEALY COX
UNITED STATES ATTORNEY

RUSSELL HLORFIN
Assistant United Statgs Attorney
Texas State Bar 2407/0173

1205 Texas Avenue, Suite 700
Lubbock, Texas 79401
Telephone: 806-472-7351

Facsimile: 806-472-7394
E-mail: russell lorfing@usdoj.gov

William Theodore Bradley
Indictment - Page 2
 

Case 5:19-cr-00071-H-BQ Document1 Filed 06/12/19 Page 3of3 PagelD3

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
LUBBOCK DIVISION

 

THE UNITED STATES OF AMERICA
V.

WILLIAM THEODORE BRADLEY
a/k/a Billy Bradley

 

INDICTMENT

COUNT |: CYBERSTALKING
Title 18, United States Code, Section 2261A(2)(B)

(One count)
A true bill rendered,

Lubbock hit Foreperson

Filed in open court this 12th day of June, A.D. 2019

Clerk
WARRANT TO ISSUE AS TO DEFENDANT.

[i

UNITED'STATES WAGISTRATE JUDGE

William Theodore Bradley
Indictment - Page 3
